IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,192


EX PARTE ARCHIE PAUL SAULSBERRY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NO. 823982 IN THE 230TH JUDICIAL DISTRICT COURT,

					HARRIS COUNTY


Per curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of murder, and punishment was assessed at life imprisonment.  Applicant appealed,
and his conviction was affirmed. Saulsbury v. State, No. 12-00-00010-CR (Tex. App. --
Tyler, delivered August 31, 2000, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court obtained an affidavit from appellate
counsel.  The record reflects that counsel did not timely inform applicant that he could file
a petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 823982 from the
230th Judicial District Court of Harris County.  Applicant is ordered returned to the point at
which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469
(Tex. Crim. App. 1997).

DELIVERED: June 8, 2005
DO NOT PUBLISH